Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “vicinity” in claim 4 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term vicinity could mean anywhere within a wide range of locations, not a specific location. The claim and specification do not clarify exactly what vicinity means in relationship to the invention. The term vicinity, in its normal meaning, is vague and designed to be general.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-048394, filed on 18 March 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakane, et al. [JP2008149857, now Sakane]. (Note the ¶ numbers are from the WIPO translation of this document which is attached).
Sakane discloses an on-vehicle control system [see at least Sakane, title and abstract] comprising: 
a plurality of lower level control units each including a driver circuit capable of individually driving each of a plurality of loads and a multiplex communication circuit [see at least Sakane, Fig. 1, ¶0017 (each of the plurality of environment adjustment operating units may be provided with an individual lower control system), 0026 (the request capacity value setting means contributes to the active operation section in the increasing direction with respect to the integration request capability value, and to the passive operation section to the decrease direction with respect to the integration request capability value. By setting the request capability values to be opposite to each other, a control algorithm for selecting the environment adjustment operation unit according to the comparison result between the environment luxury degree and the integration request capability value can be rationally expanded to a control form in which the passive operation unit is mixed), 0033 (it is possible to provide a dependent environment adjusting operation unit that determines, as a subordinate vehicle interior environmental factor, another vehicle interior environmental factor that changes concomitantly with respect to the main vehicle interior environmental factor determined as the main subject of the optimization control among the vehicle interior environmental factors, and that performs the optimization control of the dependent vehicle interior environmental factor. In this case, the general control unit can also control the subordinate environment adjusting unit. In other words, even if the state of the dependent vehicle interior environmental factor is disturbed due to the factors internally generated by the control operation of the main vehicle interior environmental factor, the dependent environment adjustment operation section is provided and the operation control is performed by the overall control means, so that the disturbance can be eliminated and a totally more comfortable vehicle interior environment can be created. In this case, a part of the main environment adjustment operation unit which performs the optimization control of the main vehicle interior environmental factor can be used also as the  subordinate environment adjustment operation unit. Thus, it is possible to reduce the weight of the system configuration for preventing the disturbance of the environmental factors in the dependent vehicle compartment.)];
an upper level control unit that is connected with each of the plurality of lower level control units via a predetermined communication line and controls the plurality of lower level control units [see at least Sakane, ¶ 0017 (a control amount and a request ability value output means for feedback-outputting the request ability value to an upper control system constituting an overall control means can be constituted.)], 
wherein at least a first lower level control unit and a second lower level control unit are connected as the plurality of lower level control units [see at least Sakane, Figs 1, 2, ¶ 0037, 0038 (FIG. 2, each of the subordinate control systems 100 to 800 includes a control ECU, a sensor unit connected thereto, a driving unit, and an operation unit. In this embodiment, an air-conditioning control system 100, a power window control system 200, an interior light control system 300, a sunshade control system 400, a dimming glass control system 500, an audio control system 600, and a noise canceller control system 00 are provided. It is configured to be provided with a memory sheet control system 800 as a subordinate control system.)], 
wherein the upper level control unit includes a function allocation unit that allocates a first function to the first lower level control unit and allocates a second function to the second lower level control unit, and a master control unit that controls the first function and the second function by communication [see at least Sakane, ¶ 0006, 0008, 0021 (The above described luxury redundancy value can be used as an indicator of how much redundant environment adjustment operation is possible, based on a request capability value fed back from the lower control system. Then, it is possible to properly select which of the plurality of environment adjustment operation units is to be operated based on a result of comparison between the ** gloss redundancy capability value and the integration request capability value.)], and 
wherein each of the lower level control units includes a function execution unit that controls each downstream load according to the function allocated by the upper level control unit [see at least Sakane, Figs. 2, 3, ¶ 0125, (A 2 selection method is a method of selecting a lower control system having less controllability than a lower control system having a higher controllability., 0137 (the TEC and the Σ fn are calculated as follows. Since TEC = (3) × 4 (- 1.2) × {(1) (- 1)} = 12 Σ fn = (1 : A / C capability value) (- 1 : P / W capability value) = 0 TEC exceeds Σ fn, both control systems are selected. Then, the vehicle interior environment coordinating system 10 instructs the A / C to enter capability of capability 1 (maintaining a maintenance setting of an outlet temperature of 22 ° C.) and P / W to recover capability of a capability of 1 (maintaining a P / W closing operation and a closing state)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakane’s interior control system for adjusting the controls, as the technical field indicates,  with the more advanced embodiments in Sakane, that provide more effective technical measures and more defined sensor abilities and creates a more robust system. [Sakane, Technical field, ¶ 0005-0010].
Claim 2
	Sakane discloses the system of Claim 1. 
	Sakane further discloses each of the plurality of lower level control units is internally provided with the driver circuit, the multiplex communication circuit, and the function execution unit, and wherein the driver circuit, the multiplex communication circuit, and the function execution unit respectively have a common hardware configuration for the plurality of lower level control units [see at least Sakane, ¶ 0053 (provided at a plurality of locations in the vehicle interior so as to illuminate the interior ceiling surface and the vehicle interior side surface. Each of the lighting units has a plurality of lighting units), 0096 (a plurality of subordinate control systems 100 to 800 cooperate with each other to adjust the overall environment of the vehicle interior. An environmental luxury degree setting operation part (environmental luxury degree input means of the present invention) 2 for variably inputting an environmental luxury degree ACAP desired by a user is connected, and the vehicle interior environment general system 10 sets an environmental luxury degree ACAP based on the input state. The environmental luxury setting operation unit 2 is configured as a lever which is operated by a user in the vehicle compartment and can set the environmental luxury degree ACAP in a plurality of stages. In this embodiment, the environmental luxury degree ACAP can be switched in 10 stages, I. e., a minimum of 1
and a maximum of 10 by the lever operation of the environmental luxury level setting operation unit 2)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakane’s interior control system for adjusting the controls, as the technical field indicates,  with the more advanced embodiments in Sakane, that provide more effective technical measures and more defined sensor abilities and creates a more robust system. [Sakane, Technical field, ¶ 0005-0010].
Claim 3
	Sakane discloses the system of Claim 1. 
Sakane further discloses wherein each of the lower level control units includes one or more individual connection interfaces that allow connection of a single module corresponding to a single load drive [see at least Sakane, ¶ 0058- 0059, 0094 (the control system Z of FIG. 3) which can perform a single function as in the case of the lower control systems A to D as the lower control system of the vehicle interior environment coordinating system 10.), 0108 (the request capability value fn of the active operation unit means a consumption capacity value for controlling each environmental factor by actively inputting the resource in the vehicle, and the request capability value fn of the passive operation unit means a saving capability value for controlling the respective environmental factors by inputting an external resource.), 0137].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakane’s interior control system for adjusting the controls, as the technical field indicates,  with the more advanced embodiments in Sakane, that provide more effective technical measures and more defined sensor abilities and creates a more robust system. [Sakane, Technical field, ¶ 0005-0010].
Claim 4
Sakane discloses the system of Claim 1. 
Sakane further discloses  wherein the first lower level control unit is provided in the vicinity of a seating face of one seat on a vehicle, wherein the second lower level control unit is provided on a seat back of the seat, and wherein the first lower level control unit and the second lower level control unit, and the first lower level control unit and the upper level control unit are connected by a wire harness including communication lines [see at least Sakane, 0037 (for controlling the cooperative operation of the lower control systems are connected via an in-vehicle LAN 50.), 0038 (each of the subordinate control systems 100 to 800 includes a control ECU, a sensor unit connected thereto, a driving unit, and an operation unit. In this embodiment, an air-conditioning control system 100, a power window control system 200, an interior light control system 300, a sunshade control system 400, a dimming glass control system 500, an audio control system 600, and a noise canceller control system 00 are provided. It is configured to be provided with a memory sheet control system 800 as a subordinate control system.)].
Note: It is the office’s stance that placement of the control units in the “vicinity” of a seat location, without any explanation of any well-known benefit is a mere design choice and does not distinct the invention over the prior art. The term vicinity is also indefinite [see 112(b) rejection above]. 
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakane’s interior control system for adjusting the controls, as the technical field indicates,  with the more advanced embodiments in Sakane, that provide more effective technical measures and more defined sensor abilities and creates a more robust system. [Sakane, Technical field, ¶ 0005-0010].
Claim 5
Claim 5 has similar limitations to claim 1, therefore claim 5 is rejected with the same rationale as claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park Yeon Hee   KR 20130135656
a navigation device, a vehicle control system using the same, and a method thereof.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952